Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 4 November 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


New York, November 4, 1799. “I send you by way of information an order of the 1st. inst. issued by me respecting the General Disposition of the Army, in conformity with the instructions heretofore received from the Secy. of War. It seemed necessary to have all the regiments thrown into Brigades. The situation of the third and 4th. within different commands created some embarrassment. You will observe that I endeavour to get over it by a provisory arrangement.”
